
	
		III
		110th CONGRESS
		2d Session
		S. RES. 577
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2008
			Mr. Warner (for himself,
			 Mr. Bingaman, Mr. Gregg, Mr.
			 Chambliss, Ms. Snowe,
			 Mr. Carper, Mr.
			 Burr, Mr. Sununu,
			 Ms. Murkowski, Mr. Alexander, Mr.
			 Isakson, Mr. Reid, and
			 Mr. Dorgan) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		To express the sense of the Senate
		  regarding the use of gasoline and other fuels by Federal departments and
		  agencies.
	
	
		Whereas each day, as Americans contend with rising
			 gasoline prices, personal stories reflect the ways in which—
			(1)family budgets
			 are suffering; and
			(2)the cost of
			 gasoline is impacting the way Americans cope with that serious problem in
			 family and work environments;
			Whereas, as a consequence of economic pressures, Americans
			 are finding ways to reduce consumption of gasoline, such as—
			(1)driving less
			 frequently;
			(2)altering daily
			 routines; and
			(3)even changing
			 family vacation plans;
			Whereas those conservation efforts bring hardships but
			 save funds that can be redirected to meet essential family needs;
		Whereas, just as individuals are reducing energy
			 consumption, the Federal Government, including Congress, should take steps to
			 conserve energy;
		Whereas a Government-wide initiative to conserve energy
			 would send a signal to Americans that the Federal Government—
			(1)recognizes the
			 burdens imposed by unprecedented energy costs; and
			(2)will participate
			 in activities to reduce energy consumption; and
			Whereas an overall reduction of gasoline consumption by
			 the Federal Government by even a few percentage points would send a strong
			 signal that, as a nation, the United States is joining to conserve energy: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate
			 that the President should require all Federal departments and agencies to take
			 initiatives to reduce daily consumption of gasoline and other fuels by the
			 departments and agencies.
		
